Title: To James Madison from Thomas Law, 1 February 1817
From: Law, Thomas
To: Madison, James


        
          Dear Sir
          Feby. 1st 1817.
        
        Accept the accompanying Letters on a most important subject in which I have endeavored to introduce whatever remains to me of force & perspicuity in expressing of my sentiments. I wished & endeavored to obtain the great desideratum by every persuasion & entreaty, without claiming attention, but in vain, reluctantly therefore I have attempted to assail the Goliah Prejudice, with my sling & stones. “Magna est veritas et prevalebit,” is my motto. Tom Paine has justly remarked that men cannot unthink what has been suggested to them & goes home to their minds. Feeling conviction of the necessity & utility of my plan, I should have been culpable had I not obeyed the dictates of my judgement; when I have my sentiments corroborated by yours & Mr Crawfords coinciding opinions, I doubt not of their rectitude. May this beneficial plan & many others give prosperity to your fellow citizens to requite you for the toils vexations & cares of your exalted Station.
        It is not for any particular attention received or expected, that I thus intrude, but from a high esteem impressed upon me by a careful observer of your conduct on trying occasions. I am not a flatterer of man in power. “No that my whole life will deny.” I therefore will not apologise for this from yrs with unfeigned Esteem & regard
        
          Thomas Law
        
      